                    C



Barry F. Irwin, P.C.
                                                                                                      www.irwinip.com
To Contact Writer Directly:
312-667-6081
birwin@irwinip.com
                                                                                                       11/14/2019



                                                  November 14, 2019

         VIA ECF

         Hon. Sarah Netburn
         Thurgood Marshall Courthouse
         40 Foley Square, Courtroom 219
         New York, NY 10007

                   Re:        17-cv-6936 (RA)(SN) — Opternative, Inc. v. JAND, Inc. d/b/a Warby
                              Parker — Request to Adjourn Evidentiary Hearing

         Dear Judge Netburn:

                Visibly and Irwin IP are in discussions concerning the subject matter of the
         evidentiary hearing currently scheduled for November 25 in the above-referenced
         matter. Thus, Visibly and Irwin IP respectfully request that the hearing be adjourned
         pending these discussions. If Visibly and Irwin IP cannot resolve the issue, one or both of
         Visibly or Irwin IP may contact the Court to request that the hearing be rescheduled for a
         later date.


                                                              Respectfully,

                                                              /s/ Barry F. Irwin, P.C._____________

                                                              Barry F. Irwin, P.C.
                                                              Irwin IP LLC

           The evidentiary hearing scheduled for November 25, 2019, ECF No. 144, is adjourned without a
           date. No later than December 16, 2019, the parties are instructed to submit a joint status letter
           regarding the status of their resolution of the charging lien dispute.
           SO ORDERED.




           November 14, 2019
           New York, New York
